Case 1:19-cv-09804-GBD Document 28-1 Filed 02/14/20 Page. of 16 ~~...

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

GETTY IMAGES (US), INC., Case No. 1:19-cv-09804-GBD
Plaintiff,
PROPOSED
v. CONFIDENTIALITY
STIPULATION AND ORDER

ANDREW BRONSTEIN, and MARK GRETHER,

Defendants.

 

 

 

Getty Images (US), Inc., Andrew Bronstein, and Mark Grether (collectively,
the “Parties”) hereby petition the Court to enter the following Proposed Confidentiality
Stipulation and Order (the “Stipulation”’) in the above-styled case (the “Case”’).

1. GENERAL

1.1. Purposes and Limitations. Discovery in this Case is likely to involve production

 

of confidential, proprietary, or private information for which special protection from public
disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
Accordingly, the parties hereby stipulate to and petition the Court to enter the Stipulation. The
parties acknowledge that this Stipulation does not confer blanket protections on all disclosures or
responses to discovery and that the protection it affords from public disclosure and use extends
only to the limited information or items that are entitled to confidential treatment under the
applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
that this Stipulation does not entitle them to file confidential information under seal; Rule II.C
and III.G of Judge Lehrburger’s Individual Rules of Practice in Civil Cases sets forth the
procedures that must be followed and the standards that will be applied when a party seeks

permission from the court to file redacted material or to file material under seal.

147044638 .2
 

Case 1:19-cv-09804-GBD Document 28-1 Filed 02/14/20 Page 2 of 16

1.2. Good Cause Statement. This Case may involve trade secrets, customer and
pricing lists and other valuable research, development, commercial, financial, technical, and/or
proprietary information for which special protection from public disclosure and from use for any
purpose other than prosecution of this action is warranted. Such confidential and proprietary
materials and information consist of, among other things, confidential business or financial
information, information regarding confidential business practices, or other confidential research,
development, or commercial information (including information implicating privacy rights of
third parties), information otherwise generally unavailable to the public, or which may be
privileged or otherwise protected from disclosure under state or federal statutes, court rules, case
decisions, or common law. Accordingly, to expedite the flow of information, to facilitate the
prompt resolution of disputes over confidentiality of discovery materials, to adequately protect
information the parties are entitled to keep confidential, to ensure that the parties are permitted
reasonable necessary uses of such material in preparation for and in the conduct of trial, to
address their handling at the end of the litigation, and to serve the ends of justice, a protective
order for such information is justified in this matter. It is the intent of the parties that information
will not be designated as confidential for tactical reasons and that nothing will be so designated
without a good faith belief that it has been maintained in a confidential, non-public manner, and
there is good cause why it should not be part of the public record of this case.

2. DEFINITIONS
2.1. Challenging Party. Challenging Party shall mean a Party or Non-Party that

challenges the designation of information or items under this Stipulation.

147044638.2

 
Case 1:19-cv-09804-GBD Document 28-1 Filed 02/14/20 Page 3 of 16

2.2. Confidential Information. Confidential Information means information (regardless
of how it is generated, stored, or maintained) or tangible things that qualify for protection under
Federal Rule of Civil Procedure 26(c) and as specified above in the Good Cause Statement.

2.3. Counsel. Counsel means any Outside Counsel of Record and/or House Counsel
(as well as their support staff).

2.4. Designating Party. Designating Party means a Party or Non-Party that designates
information or items that it produces in disclosures or in responses to discovery as
“Confidential.”

2.5. Disclosure or Discovery Material. Disclosure or Discovery Material means all

 

items or information (regardless of how it is generated, stored, or maintained), including among
other things testimony, transcripts, and tangible things, that are produced or generated in
disclosures or responses to discovery in this matter.

2.6. Expert. Expert means a person with specialized knowledge or experience in a
matter pertinent to the litigation who has been retained by a Party or its counsel to serve as an
expert witness or as a consultant in this Case.

2.7. House Counsel. Housel Counsel means attorneys who are employees of a Party to
this Case (as well as their support staff). House Counsel does not include Outside Counsel of
Record or any other outside counsel.

2.8. Non-Party. Non-Party means any natural person, partnership, corporation,
association, or other legal entity not named as a Party to this Case.

2.9. Outside Counsel of Record. Outside Counsel of Record means attorneys who are

 

not employees of a Party to this Case but who are retained to represent or advise a Party to this

147044638.2

 
 

Case 1:19-cv-09804-GBD Document 28-1 Filed 02/14/20 Page 4 of 16

Case and who have appeared in this Case on behalf of that Party or are affiliated with a law firm
that has appeared on behalf of that Party (as well as their support staff).

2.10. Party. Party means any party to this Case, including all of its officers, directors,
employees, consultants, retained experts, and Counsel.

2.11. Producing Party. Producing Party means a Party or Non-Party that produces
Disclosure or Discovery Material in this Case.

2.12. Professional Vendors. Professional Vendors means any persons or entities that
provide litigation support services, including photocopying, videotaping, translating, preparing
exhibits or demonstrations, and organizing, storing, or retrieving data in any form or medium,
and their employees and subcontractors.

2.13. Protected Material. Protected Material means any Disclosure or Discovery
Material that is designated as “Confidential” and/or any Confidential Information.

2.14. Receiving Party. Receiving Party means a Party that receives Disclosure or
Discovery Material from a Producing Party.

3. SCOPE

The protections conferred by this Stipulation cover not only Protected Material (as
defined above), but also (1) any information copied or extracted from Protected Material; (2) all
copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
Any use of Protected Material at trial shall be governed by the orders of the trial judge. This

Order does not govern the use of Protected Material at trial.

147044638.2

 
 

Case 1:19-cv-09804-GBD Document 28-1 Filed 02/14/20 Page 5 of 16

4. DURATION

Once a case proceeds to trial, all of the court-filed information to be introduced that was
previously designated as “Confidential” or maintained pursuant to this Stipulation becomes
public and will be presumptively available to all members of the public, including the press,
unless compelling reasons supported by specific factual findings to proceed otherwise are made
to the trial judge in advance of the trial. Accordingly, the terms of this Stipulation do not extend
beyond the commencement of the trial
5. DESIGNATING PROTECTED MATERIAL

5.1. Exercise of Restraint and Care in Designating Material for Protection. Each Party

 

or Non-Party that designates information or items for protection under this Stipulation must take
care to limit any such designation to specific material that qualifies under the appropriate
standards. The Designating Party must designate for protection only those parts of material,
documents, items, or oral or written communications that qualify so that other portions of the
material, documents, item, or communications for which protection is not warranted are not
swept unjustifiably within the ambit of this Stipulation.

Mass, indiscriminate, or routinized designations are prohibited. Designations that
are shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
unnecessarily encumber the case development process or to impose unnecessary expenses and
burdens on other parties) may expose the Designating Party to sanctions.

If it comes to a Designating Party’s attention that information or items that it
designated for protection do not qualify for protection, that Designating Party must promptly

notify all other Parties that it is withdrawing the inapplicable designation.

147044638 .2
Case 1:19-cv-09804-GBD Document 28-1 Filed 02/14/20 Page 6 of 16

5.2. Manner and Timing of Designations. Except as otherwise provided in this
Stipulation or as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies
for protection under this Stipulation must be clearly so designated before the material is
disclosed or produced.

Designation in conformity with this Stipulation requires:

(a) for information in documentary form (e.g., paper or electronic
documents, but excluding transcripts of depositions or other pretrial or trial proceedings), the
Producing Party must affix, at a minimum, the legend “‘Confidential” to each page that contains
protected material. If only a portion or portions of the material on a page qualifies for protection,
the Producing Party must also clearly identify the protected portion(s) by making appropriate
markings in the margins.

(b) a Party or Non-Party that makes original documents available for
inspection need not designate them for protection until after the inspection Party has indicated
which documents it would like copied and produced. During the inspection and before the
designation, all of the material made available for inspection shall be deemed “Confidential.”
After the inspecting Party has identified the documents it wants copied and produced, the
Producing Party must determine which documents, or portions thereof, qualify for protection
under this Stipulation. Then, before producing the specified documents, the Producing Party
must affix the legend “Confidential” to each page that contains Protected Material. If only a
portion or portions of the material on a page qualifies for protection, the Producing Party must
also clearly identify the protection portion(s) by making appropriate markings in the margins.

(c) for testimony given in depositions, the Designating Party must identify

the Disclosure or Discovery Material on the record before the close of the deposition.

147044638 .2

 
 

Case 1:19-cv-09804-GBD Document 28-1 Filed 02/14/20 Page 7 of 16

(d) for information produced in some form other than documentary and for
any other tangible items, the Producing Party must affix in a prominent place on the exterior of
the container or containers in which the information is stored the legend “Confidential.” If only a
portion or portions of the information warrants protection, the Producing Party, to the extent
practicable, shall identify the protected portion(s).

5.3. Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 

designate confidential information or items does not, standing alone, waive the Designating
Party's right to secure protection under this Stipulation for such material. Upon timely correction
of a designation, the Receiving Party must make reasonable efforts to assure that the material is
treated in accordance with the provisions of this Stipulation.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1. Timing of Challenges. Any Party or Non-Party may challenge a designation of
confidentiality at any time that is consistent with the Court’s Scheduling Order.

6.2. Meet_and Confer. The Challenging Party shall initiate the dispute resolution set
forth in Section II.D of Judge Lehrburger’s Individual Rules of Practice in Civil Cases and Rule
37.2 of the Local Rules of the United States District Courts for the Southern and Eastern
Districts of New York. Any discovery motion must strictly comply with the procedures set forth
in these rules.

6.3. Burden. The burden of persuasion in any such challenge proceedings shall be on
the Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
harass or impose unnecessary expenses and burdens on other parties) may expose the
Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn the

confidentiality designation, all parties shall continue to afford the material in question the level

147044638 .2

 

 
Case 1:19-cv-09804-GBD Document 28-1 Filed 02/14/20 Page 8 of 16

of protection to which it is entitled under the Producing Party's designation until the Court rules
on the challenge.
7. ACCESS TO AND USE OF PROTECTED MATERIAL

7.1. Basic Principles. A Receiving Party may use Protected Material that is disclosed
or produced by another Party or by a Non-Party in connection with this Case only for
prosecuting, defending, or attempting to settle this Case. Such Protected Material may be
disclosed only to the categories of persons and under the conditions described in this Stipulation.
When the Case has been terminated, a Receiving Party must comply with the provisions of
Section 13 below. Protected Material must be stored and maintained by a Receiving Party at a
location and in a secure manner that ensures that access is limited to the persons authorized
under this Stipulation.

7.2. Disclosure of Protected Material. Unless otherwise ordered by the Court or

 

permitted in writing by the Designating Party, a Receiving Party may disclose any information or
item designated as “Confidential” only to:

(a) the Receiving Party’s Outside Counsel of Record in this Case, as well
as the employees of said Outside Counsel of Record to whom disclosure is reasonably necessary
for this Case;

(b) the Receiving Party’s officers, directors, and employees (including
House Counsel) to whom disclosure is reasonably necessary for this Case;

(c) the Receiving Party’s Experts to whom disclosure is reasonably
necessary for this Case; provided such Experts have signed the “Acknowledgment and
Agreement to Be Bound” attached hereto as Exhibit 1;

(d) the Court and its personnel;

147044638.2

 

 

 
Case 1:19-cv-09804-GBD Document 28-1 Filed 02/14/20 Page 9 of 16

(e) court reporters and their staff;

(f) professional jury or trial consultants, mock jurors, and Professional
Vendors to whom disclosure is reasonably necessary for this Case; provided such parties have
signed the form attached hereto as Exhibit 1;

(g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information;

(h) during their depositions, witnesses, and attorneys for witnesses to
whom disclosure is reasonably necessary for this Case; provided (1) the deposing party requests
that the witness sign the form attached hereto as Exhibit 1 (although such signature is not
necessary in order for the deposition to proceed); and (2) the witness and the witness’s attorney
is not permitted to keep the Protected Material, unless otherwise agreed by the Designating Party
or ordered by the Court. Pages of transcribed testimony or exhibits to depositions that reveal
Protected Material may be separately bound by the court reporter and may not be disclosed to
anyone except as permitted under this Stipulation; and

(i) any mediator or settlement officer, and their supporting personnel,
mutually agreed upon by any of the parties engaged in settlement discussions.

8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
OTHER LITIGATION

8.1. Required Action. If a Party is served with a subpoena or a court order issued in
other litigation that compels disclosure of any Protected Material, that Party must:
(a) promptly notify in writing the Designating Party. Such notification

shall include a copy of the subpoena or court order;

147044638 .2

 

 

 
Case 1:19-cv-09804-GBD Document 28-1 Filed 02/14/20 Page 10 of 16

(b) promptly notify in writing the party who caused the subpoena or order
to issue in the other litigation that some or all of the material covered by the subpoena or order is
subject to this Stipulation. Such notification shall include a copy of this Stipulation; and

(c) cooperate with respect to all reasonable procedures sought to be
pursued by the Designating Party whose Protected Material may be affected.

8.2. Protective Order. If the Designating Party seeks a protective order, the Party
served with the subpoena or order shall not produce any Protected Material before a
determination by the court from which the subpoena or order issued is made, unless permission
to disclose is otherwise granted by the Designating Party. The Designating Party shall bear the
burden and expense of seeking protection in that court of its Protected Material and nothing in
these provisions shall be construed as authorizing or encouraging a Receiving Party in this Case

to disobey a lawful directive from another court.

9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
THIS CASE

9.1. Applicability of this Stipulation. The terms of this Stipulation are applicable to

 

information produced by a Non-Party in this Case and designated as “Confidential.” Nothing in
these provisions should be construed as prohibiting a Non-Party from seeking additional
protections.

9.2. Notification to Non-Party. In the event that a Party is required, by a valid

 

discovery request, to produce a Non-Party’s Protected Material in its possession, and the Party is
subject to an agreement with the Non-Party not to produce the Non-Party’s Protected Material,

then the Party shall:

-10-

147044638.2

 
 

Case 1:19-cv-09804-GBD Document 28-1 Filed 02/14/20 Page 11 of 16

(a) promptly notify the Requesting Party and the Non-Party in writing that
some or all of the information requested is subject to a confidentiality agreement with a Non-
Party;

(b) promptly provide the Non-Party with a copy of this Stipulation, the
relevant discovery request(s), and a reasonably specific description of the information requested;
and

(c) make the information requested available for inspection by the Non-
Party, if requested.

9.3. Production of Non-Party Protected Material. If the Non-Party fails to seek a
protective order from this Court within fourteen (14) days of receiving the notice and
accompanying information, the Receiving Party may produce the Non-Party’s Protected Material
responsive to the discovery request. In the Non-Party timely seeks a protective order, the
Receiving Party shall not produce any information in its possession or control that is subject to
the confidentiality agreement with the Non-Party before a determination by this Court. Absent a
court order to the contrary, the Non-Party shall bear the burden and expense of seeking
protection in this Court of its Protected Material.

10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
Material to any person or in any circumstance not authorized under this Stipulation, the
Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
disclosures; (b) use its best efforts to retrieve all unauthorized copies of the Protected Material;

(c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

-ll-
147044638.2

 
 

Case 1:19-cv-09804-GBD Document 28-1 Filed 02/14/20 Page 12 of 16

this Stipulation; and (d) request such person or persons to execute the form attached hereto as

Exhibit 1.

11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
PROTECTED MATERIAL

When a Producing Party gives notice to Receiving Parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
provision is not intended to modify whatever procedure may be established in an e-discovery
order that provides for production without prior privilege review.

12. MISCELLANEOUS

12.1. Right to Further Relief. Nothing in this Stipulation abridges the right of any Party
to seek its modification by the Court in the future.

12.2. Right to Assert Other Objections. By entering into this Stipulation, no Party
waives any right it otherwise would have to object to disclosing or producing any information or
item on any ground not addressed in this Stipulation. Similarly, no Party waives any right to
object on any evidentiary ground any of the material covered by this Stipulation.

12.3. Filing Protected Material. A Party that seeks to file under seal any Protected

 

Material must comply with Rule II.C and III.G of Judge Lehrburger’s Individual Rules of
Practice in Civil Cases. If a Party’s request to file under seal is denied by the Court, then the
Receiving Party may file the Protected Material in the public record unless otherwise instructed
by the Court.
13. FINAL DISPOSITION

Within sixty (60) days of the final disposition of this Case, each Receiving Party must

return all Protected Material to the Producing Party or destroy such material. As used in this

-12-

147044638.2

 
 

Case 1:19-cv-09804-GBD Document 28-1 Filed 02/14/20 Page 13 of 16

subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and
any other format reproducing or capturing any of the Protected Material. Whether the Protected
Material is returned or destroyed, the Receiving Party must submit a written certification to the
Producing Party (and, if not the same person or entity, to the Designating Party) by the sixty (60)
day deadline that certifies all such material was either returned or destroyed, along with any and
all copies, abstracts, compilations, or summaries of the same. Notwithstanding this provision,
Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
and hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
reports, attorney work product, and consultant and expert work product, even if such materials
contain Protected Material. Any such archival copies that contain or constitute Protected
Material remain subject to this Stipulation as set forth in Section 4.
14. VIOLATION OF STIPULATION

Any violation of this Stipulation may be punished by any and all appropriate measures,
including contempt proceedings and/or monetary sanctions.

IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.

Dated: February 14, 2020 /s/ Gary F. Eisenberg
Gary F. Eisenberg, Esq.
GEisenberg@perkinscoie.com
Jeri Leigh Miller, Esq. admitted pro hac vice
JeriMiller@perkinscoie.com
PERKINS COIE LLP
1155 Avenue of the Americas, 22nd Floor
New York, New York 10036
Telephone: 212.262.6902
Facsimile: 212.977.1632

Attorneys for Plaintiff

-13-
147044638.2

 
 

Case 1:19-cv-09804-GBD Document 28-1 Filed 02/14/20 Page 14 of 16

Dated: February 14, 2020

Dated: February 14, 2020

IT IS SO ORDERED.

"FEB 1 8 2029

Dated: February , 2020
White Plains, NY

147044638.2

/s/ Robert Knuts

Robert Knuts, Esq.
rknuts@shertremonte.com
SHER TREMONTE LLP
90 Broad Street

New York, New York 10004
Telephone: 212.202.2638
Facsimile: 212.202.4156

Attorney for Defendant Andrew Bronstein

/s/ David Henry Wander
David Henry Wander, Esq.

dhw@dhclegal.com
Alexander Tiktin, Esq.

art@dhclegal.com

DAVIDOFF HUTCHER & CITRON
605 Third Avenue, 34th Floor

New York, New York 10158
Telephone: 646.428.3212

Attorneys for Defendant Mark Grether

Judge Gefrge BADaniels
United States District Judge

-14-

 
